Name: Commission Regulation (EEC) No 887/80 of 11 April 1980 temporarily suspending intervention buying-in of certain qualities of meat in certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/22 Official Journal of the European Communities 12. 4 . 80 COMMISSION REGULATION (EEC) No 887/80 of 11 April 1980 temporarily suspending intervention buying-in of certain qualities of meat in certain Member States maximum buying-in price ; whereas, therefore, intervention buying-in should be temporarily suspended for the quality in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 291 6/79 (2), and in particular Article 6 (5) (b) thereof, Whereas Article 3 ( 1 ) of Council Regulation (EEC) No 1 274/79 (3 ) provides the possibility of suspending in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 80S/68 , the buying-in by intervention agencies of one or more qualities of fresh or chilled meat in Member States or regions of Member States when the market price of the quality or qualities in question remains during a period of three consecutive weeks between 100 and . 102 % of the maximum buying-in price fixed for that or those qualities ; Whereas in the United Kingdom the market price for a certain quality is between 100 and 102% of the HAS ADOPTED THIS REGULATION : Article 1 In application of Article 3 ( 1 ) (a) of Regulation (EEC) No 1274/79 , intervention buying-in shall be suspended from 14 April 1980 in the following Member State for the quality specified : United Kingdom : Steers H. Article 2 This Regulation shall enter into force on 14 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 329 , 24 . 12 . 1979, p . 15 . ( 3 ) OJ No L 161 , 29 . 6 . 1979 , p. 15 .